Citation Nr: 0028969	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-13 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

Recently enacted and pending legislation provides that VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  H.R. 5408, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), (to be codified 
at 38 U.S.C.A. § 5107(a)); HR 4864, Veterans Assistance Act 
of 2000 (to be codified at 38 U.S.C.A. § 5103).

The service medical records show that the veteran was treated 
and diagnosed with back strain.  The post service medical 
records show a current diagnosis of a back disability.  The 
veteran has not been afforded a VA examination.  The Board 
finds that such an examination is necessary in order to 
determine whether the veteran's current back disability is 
related his period of service.

In view of the foregoing, the claim is remanded for the 
following:

1.  The RO should request that the 
veteran furnish information as to all 
medical treatment for a back disability 
both before and since service.  The RO 
should then take all necessary steps to 
obtain those records that are not 
currently part of the claims folder.

2.  The veteran should be afforded an 
appropriate examination in order to 
obtain an opinion on the etiology of the 
current back disability.  The claims file 
with a copy of this remand MUST be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies, which are deemed 
necessary for an accurate assessment. 

The examiner should conduct a thorough 
examination of the spine and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion, 
based on the available evidence and sound 
medical principles, on whether it is at 
least as likely as not that the current 
back disability is etiologically related 
to the veteran's period of active 
service, including the back strain 
reported in service.  The examiner should 
provide the complete rationale, including 
a reference to any relevant clinical 
findings, for his or her opinion.

3.  After ensuring that the requested 
development has been completed to the 
extent possible, the RO should 
readjudicate the veteran's claim, and if 
the benefit continues to be denied, issue 
a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that the information requested in 
indented paragraph number one of this remand is deemed 
necessary to the adjudication of his claim, and that his 
failure to supply the requested information could result in 
his claim being deemed abandoned.  38 C.F.R. § 3.158 (1999).  
He is further advised that the examination requested in this 
remand is also deemed necessary to the adjudication of his 
claim, and that his failure, without good cause to report for 
the examination could have an adverse impact on his claim.  
38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



